Title: To Benjamin Franklin from Sears & Smith, 18 May 1784
From: Sears & Smith
To: Franklin, Benjamin



Sir.
New York May 18th. 1784

We beg leave to address your Excellency upon a piece of Business, we have by accident become engag’d in, & to ask your Interest to get redress from the Court of France, if it is practicable.—
The last Summer we engag’d in a Voyage to the Coast of Africa, in full Expectation that we could effect it by bartering away the Cargo we sent there, for Gold Dust, Ivory, & Wax, but contrary to our Expectations those Articles could not be had, & the Captn: of our Vessel took a Cargo of Slaves, which he carried to Martinico, where they are landed & will be sold. We beg leave to inclose you our Friend Mr: Mounirou’s Letter to us on the Occasion; from which you will find the Revenue Officers of Martinique are contemplating to make us pay a heavy Duty upon the Slaves, & we cannot find from the Enquiry we have made of some French Gentln. now here from Martinique, that such a Duty has ever been paid at that Island by any Americans, & from our Friends Letter, the Governor of Martinique is not clear that the Duty ought to be paid, however we imagine it will be stopd untill a Representation is made to France, & we take the Liberty of begging your Influence (which we know to

be very great) in getting the Affair settled so as to prevent our paying so heavy a Duty—
We are sensible this is asking a very great favor, but from your Excellency’s Character, we make no doubt you will excuse the freedom we take, & that you will get us redress if it be possible—
That you may long live & enjoy every happyness is the Sincere wish of—Your Excellencys Most Obt. very humble Servts.

Sears & Smith


P.S. The Vessel that has perform’d the above mentiond Voyage, is the Ship Firebrand, Phœnix Frazer Master, who took Slaves directly from the Coast of Guinea to St. Pierres Martinique

Duplicate
His Excellency Benjn. Franklin Esq


 
Addressed: His Excellency B Franklin Esq / Philadelphia
